Citation Nr: 0023399	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUES

Entitlement to a higher rating for residuals of laceration of 
the left hand, initially assigned a zero percent evaluation, 
effective from March 1994.

Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1999), prior to November 2, 
1994.



INTRODUCTION

The veteran had active service from April 1989 to March 1994, 
including service in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from January to April 
1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from February 1995 and later RO rating decisions that denied 
service connection for a GI (gastrointestinal) disorder and 
hepatitis; granted service connection for eczematous 
dermatitis and assigned a zero percent rating for this 
condition, effective from March 1994; granted service 
connection for residuals of laceration of the left hand and 
assigned a zero percent evaluation for this condition, 
effective from March 1994; and denied a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  In March 1998, the 
Board determined that the claim for service connection for 
hepatitis was not well grounded and denied an increased 
(compensable) evaluation for eczematous dermatitis.  At that 
time, the Board also remanded the other issues to the RO for 
additional development.

A January 2000 RO rating decision granted service connection 
for an undiagnosed illness manifested by constipation and 
assigned a 10 percent evaluation for this condition, 
effective from November 2, 1994.  Hence, the issue of service 
connection for a GI disorder is not longer for appellate 
consideration.  Since a 10 percent evaluation was not 
assigned for this condition, effective from March 1994, the 
effective date of the noncompensable evaluations for his 
other service-connected disabilities, the matter of 
entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324, prior to November 2, 1994, 
is still a matter for appellate consideration.  AB v. Brown, 
6 Vet. App. 35 (1993).  The January 2000 RO rating decision 
also denied a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, prior to November 2, 1994.  Under the circumstances, 
the Board has classified the issues as shown on the first 
page of this decision.  


REMAND

Correspondence was received in 1999 from the veteran's then 
representative, the American Veterans Committee, notifying VA 
that they were no longer representing the veteran.  A review 
of the record leaves the Board uncertain as to whether the 
veteran is aware of the withdrawal of his representative and 
of his right to elect another representative.

The January 2000 RO rating decision denied a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, prior to November 2, 
1994.  The record does not show that the veteran was provided 
with an appropriate supplemental statement of the case with 
regard to this matter.

In view of the above, and to ensure due process to the 
veteran, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be notified that 
the American Veterans Committee has 
withdrawn as his representative and that 
he may be represented by any single 
representative of his choice.  He may 
select another service organization to 
represent him at no expense, or an 
attorney at his own expense, but an 
attorney may not charge a fee unless 
there has been a final Board decision on 
the issues.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c)(1) (1999).  He may also 
proceed without representation if he 
wishes.  He should be furnished with 
appropriate forms for appointing a 
representative and he should be asked to 
promptly notify the RO of his desires 
concerning representation.

2.  The veteran and any representative of 
his choice, should be sent an appropriate 
supplemental statement of the case that 
includes the issue of entitlement to a 
compensable evaluation based on multiple 
noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, 
prior to November 2, 1994.  The veteran 
and any representative of his choice 
should be given an opportunity to respond 
to the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




